                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                              :   Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                                  :
                                                       District Judge Edmund A. Sargus, Jr.
                                                   :   Magistrate Judge Michael R. Merz

This document relates to All Plaintiffs
                                                   :



      ENTRY DISMISSING DEFENDANT RICHARD THEODORE


       Defendant Richard Theodore is sued in this case solely in his official capacity as a

pharmacist employed by the Ohio Department of Rehabilitation and Corrections to whom had been

“delegated responsibility for matters related to execution drugs.” (Fourth Amended Omnibus

Complaint, ECF No. 1252, PageID 45462, ¶ 110). The Court was advised during the telephone

status conference on February 20, 2020, that Mr. Theodore has retired and is no longer employed

in any capacity by the State of Ohio; no one has been hired or appointed to the position from which

he retired; there is not “any active recruitment at this time” to fill Mr. Theodore’s position; and the

State has no intention of employing or retaining Mr. Theodore in any capacity for any matters

related to execution drugs, including, without limitation, efforts to obtain such drugs. Given these

facts, the State Defendants moved that he be dismissed as a party.

       Accordingly, Richard Theodore is, pursuant to Fed.R.Civ.P. 25(d), dismissed as a party to

this case. No substitution is made pursuant to that Rule. If at any time in the future, including but

not limited to during the pendency of this action, the State of Ohio employs or retains as an


                                                  1
independent contractor any person who performs or is designated to perform any of the functions

Mr. Theodore performed during his tenure as pharmacist, the State Defendants will forthwith

advise the Court and all parties of the Name or names of such persons and which functions

heretofore performed by Mr. Theodore have been assigned to such person or persons. Moreover,

if at any time in the future Mr. Theodore is ever employed, retained as an independent contractor,

or in any other way conducts any of the functions that he performed during his tenure as

pharmacist, the State Defendants will forthwith so advise the Court and all parties.



February 21, 2020.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 2
